DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18  recites the limitation “provide the stimulus to the user using a transducer”.  There is insufficient antecedent basis for this limitation in the claim.
                                                                                                                                                                                                        
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10955674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite broader scope of the US patent No. 10955674 where limitations of UV light or IR light is obvious to try as it is a wavelength range of the light spectrum.
Instant Application
US Patent No. 10955674
1. A system comprising:
a first beacon device and a second beacon device that each comprise phosphor located on their respective exteriors, the phosphor formulated to receive first electromagnetic radiation in a first wavelength range, convert the first electromagnetic radiation to second electromagnetic radiation in a second wavelength range, and emit the second electromagnetic radiation in response; and
a head-mounted display (HMD) comprising a display, a structure coupled to the display and adapted to position the display in a field-of-view (FOV) of a user, an emitter positioned to transmit the first electromagnetic radiation into an area around the HMD, an imaging device sensitive to the second wavelength range and configured to capture an image that includes at least a portion of the area around the HMD, and a processor coupled to the display, the processor programmed to:
receive the image from the imaging device;
determine a first position of the first beacon device and a second position of the second beacon device based on the second electromagnetic radiation shown in the image;


establish a path for the user to follow based on the first position and the second position; and

provide a stimulus to the user on the display, the stimulus comprising a visible cue that indicates the path.
2. The system of claim 1, wherein the first electromagnetic radiation comprises UV light in the first wavelength range.
3. The system of claim 2, wherein the second electromagnetic radiation comprises UV light outside of the first wavelength range.
4. The system of claim 2, wherein the second electromagnetic radiation comprises IR light.
5. The system of claim 1, the stimulus further comprising enhanced visual information for the user.
6. The system of claim 5, the enhanced visual information for the user comprising a window showing at least one object hidden from view of the user.
7. The system of claim 5, the enhanced visual information for the user comprising textual information.
8. The system of claim 1, the stimulus comprising the visible cue overlaid on the image.
9. The system of claim 1, the HMD further comprising a transducer configured to deliver a second stimulus to the user, the processor further programmed to:
provide the second stimulus to the user, in addition to the visible cue, using the transducer, the second stimulus based on the first position, the second position, the path, and a location of the user.
10. A head-mounted display (HMD) comprising:
a display;
a structure coupled to the display and adapted to position the display in a field-of-view (FOV) of a user;
an emitter positioned to transmit first electromagnetic radiation in a first wavelength range into an area around the HMD;
an imaging device sensitive to second electromagnetic radiation in a second wavelength range and configured to capture an image that includes at least a portion of the area around the HMD;
a processor coupled to the display, the emitter, and the imaging device, the processor programmed to:
turn on the emitter to provide the first electromagnetic radiation to two or more beacon devices located within the FOV of the user, the two or more beacon devices comprising phosphor, located on respective exteriors of the two or more beacon devices, formulated to receive the first electromagnetic radiation, convert the first electromagnetic radiation to the second electromagnetic radiation, and emit the second electromagnetic radiation in response;
receive the image from the imaging device;
determine positions of the two or more beacon devices based on the second electromagnetic radiation emitted by the phosphor of the two or more beacon devices shown in the image;
establishing a path for the user to follow based on the positions of the two or more beacon devices; and
provide a visible cue to the user on the display that indicates the path.
11. The HMD of claim 10, further comprising a transducer configured to deliver a stimulus to the user, the processor further programmed to:
determine whether the user is following the path; and
provide the stimulus to the user using the transducer in response to a determination that the user is not following the path.
12. The HMD of claim 11, the stimulus further comprising a sound provided through the transducer, wherein the transducer comprises a speaker.
13. The HMD of claim 11, the stimulus further comprising a haptic cue provided through the transducer, wherein the transducer comprises at least one haptic pad.
14. The HMD of claim 10, wherein the first electromagnetic radiation comprises UV light in the first wavelength range.
15. The HMD of claim 10, wherein the second electromagnetic radiation comprises UV light outside of the first wavelength range.
16. The HMD of claim 10, wherein the second electromagnetic radiation comprises IR light.
17. An article of manufacture comprising a tangible medium, that is not a transitory propagating signal, encoding computer-readable instructions that, when applied to a computer system, instruct the computer system to perform a method comprising:
activating an emitter on a head-mounted display (HMD) to provide first electromagnetic radiation in a first wavelength range to two or more beacon devices located within a field-of-view (FOV) of the user, the two or more beacon devices comprising phosphor, located on respective exteriors of the two or more beacon devices, formulated to receive the first electromagnetic radiation, convert the first electromagnetic radiation to second electromagnetic radiation in a second wavelength range, and emit the second electromagnetic radiation in response;
receiving an image from an imaging device of the HMD sensitive to the second wavelength range;
determining positions of the two or more beacon devices based on the second electromagnetic radiation emitted by the phosphor of the two or more beacon devices shown in the image;
establishing a path for the user to follow based on the positions of the two or more beacon devices; and
providing a visible cue to the user on a display of the HMD that indicates the path.
18. The article of manufacture of claim 17, the method further comprising:
determine whether the user is following the path; and
provide the stimulus to the user using a transducer of the HMD in response to a determination that the user is not following the path, wherein the transducer is different than the display.
19. The article of manufacture of claim 17, wherein the first electromagnetic radiation comprises UV light in the first wavelength range.
20. The article of manufacture of claim 17, wherein the second electromagnetic radiation comprises UV light outside of the first wavelength range
   
1. A system comprising a head-mounted display (HMD) and two or more beacon devices;
each beacon device of the two or more beacon devices comprising phosphor located on respective exteriors of the two or more beacon devices, the phosphor formulated to receive ultraviolet light energy, convert the ultraviolet light energy to visible light, and emit the visible light in response;

the HMD comprising a display, a structure coupled to the display and adapted to position the display in a field-of-view (FOV) of a user, an ultraviolet illuminator positioned to transmit ultraviolet light into an area around the HMD, a visible light camera configured to capture an image that includes at least a portion of the area around the HMD, and a processor coupled to the display, the processor programmed to:

receive the image from the visible light camera;
determine positions of the two or more beacon devices based on the visible light emitted by the phosphor of the two or more beacon devices shown in the image, the visible light emitted in response to the receiving of the ultraviolet light from the ultraviolet illuminator;
establish a path for the user to follow based on the positions of the two or more beacon devices; and
provide a stimulus to the user on the display, the stimulus comprising a visible cue that indicates the path.








8. The system of claim 1, the stimulus further comprising enhanced visual information for the user.
10. The system of claim 8, the enhanced visual information for the user comprising a window showing at least one object hidden from view of the user.
11. The system of claim 8, the enhanced visual information for the user comprising textual information.
12. The system of claim 1, the stimulus comprising the visible cue overlaid on the image.

13. The system of claim 1,
the HMD further comprising a transducer configured to deliver a second stimulus to the user, the processor further programmed to:
provide the second stimulus to the user, in addition to the visible cue, using the transducer, the second stimulus based on the position of the two or more beacon devices, the path, and a location of the user.
18. A head-mounted display (HMD) comprising:
a display;
a structure coupled to the display and adapted to position the display in a field-of-view (FOV) of a user;
an ultraviolet illuminator positioned to transmit ultraviolet light into an area around the HMD;
a visible light camera configured to capture an image that includes at least a portion of the area around the HMD; and


a processor coupled to the display, the processor programmed to:

turn on the ultraviolet illuminator to provide ultraviolet light energy to two or more beacon devices located within the FOV of the user, the two or more beacon devices comprising phosphor, located on respective exteriors of the two or more beacon devices, formulated to receive the ultraviolet light energy, convert the ultraviolet light energy to visible light, and emit the visible light in response;
receive the image from the visible light camera;
determine positions of the two or more beacon devices based on the visible light emitted by the phosphor of the two or more beacon devices shown in the image;
establishing a path for the user to follow based on the positions of the two or more beacon devices; and
provide a visible cue to the user on the display that indicates the path.
20. The HMD of claim 18, further comprising a transducer configured to deliver a stimulus to the user, the processor further programmed to:
determine whether the user is following the path; and
provide the stimulus to the user using the transducer in response to a determination that the user is not following the path.
19. The HMD of claim 18, the stimulus further comprising a sound provided through the transducer, wherein the transducer comprises a speaker.
21. The HMD of claim 20, the stimulus further comprising a haptic cue provided through the transducer, wherein the transducer comprises at least one haptic pad.







22. A method for providing directional guidance to a user using a head-mounted display (HMD), the method comprising:
(non-transitory readable storage medium well known in the art to store computer instruction to execute the method.)
activating an ultraviolet illuminator on the HMD to provide ultraviolet light energy to two or more beacon devices located within a field-of-view (FOV) of the user, the two or more beacon devices comprising phosphor, located on respective exteriors of the two or more beacon devices, formulated to receive the ultraviolet light energy, convert the ultraviolet light energy to visible light, and emit the visible light in response;



receiving an image from a visible light camera of the HMD;

determining positions of the two or more beacon devices based on the visible light emitted by the phosphor of the two or more beacon devices shown in the image;

establishing a path for the user to follow based on the positions of the two or more beacon devices; and
providing a visible cue to the user on a display of the HMD that indicates the path.
23. The method of claim 22, further comprising:
determining whether the user is following the path; and
providing a stimulus to the user using a transducer of the HMD in response to a determination that the user is not following the path, wherein the transducer is different than the display.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619